DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 10/26/2022, with respect to the rejection(s) of claims 1-20, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le (Le – US 2013/0317384 A1) in view of Brown et al. (Brown – US 2020/0350076 A1) and Devdas et al. (Devdas – US 2019/0236923 A1).

As to claim 1, Lee discloses a computer-implemented method comprising:
receiving user data from a device of a user (Le: [0012], [0016]-[0018], FIG. 1 and FIG. 6 the biosignal detector 310: collecting a first bioelectrical signal dataset preferably comprises collecting a first bioelectrical signal dataset at a biosignal detector that is worn by the user while he/she performs the action defined in Step S110) and anonymized data from other devices (Le: [0012], [0028], [0063], and FIG. 4: As such, bioelectrical signal data of the first user and multiple other users are preferably collected over time and stored by the data storage module 370 at a remote location. The data storage module also preferably maintains aggregate bioelectrical signal data including anonymized (e.g., stripped of personal or identifying information) data of the first user and other users, wherein the aggregate data is preferably assembled into buckets defining a particular action or group of similar actions performed by users during recordation of bioelectrical signals) of other users (Le: [0012], [0028], [0063], FIG. 1 and FIG. 4: Step S110 comprises collecting the first bioelectrical signal dataset from a first user (or group of users), and Step S120 comprises collecting the second bioelectrical signal dataset from a second user (or group of users)), the user data and the anonymized data being received based on the device and the other devices having been at a location (Le: [0044], FIG. 4 and FIG. 6: the adherence metric can be provided to the user along with an adherence metric determined based upon data from at least one other user (e.g., of the same or a relevant demographic));
comparing the user data to the anonymized data according to the activity (Le: [0014], [0024], [0031]-[0034], [0037], [0044], FIG. 4, and FIG. 6: A second variation of Step S130 can comprise generating an analysis based upon comparing a bioelectrical signal dataset from a first user with bioelectrical signal data of at least one other user. The bioelectrical signal data of the at least one other user is preferably incorporated into aggregate bioelectrical signal data maintained by a data storage module as described briefly above and in further detail below. Comparing bioelectrical signal data of the first user with aggregate bioelectrical signal data from other users in the second variation of Step S130 can provide a benchmark for user progress or changes in brain activity. The speed at which the brain of the user adapts to a new stimulus, the volume of brain activity in a certain portion of the brain for a given activity or stimulus, retention of brain activity levels for a given activity or stimulus over time, or any other relevant metric of user brain function can be compared with all or portions of the aggregate bioelectrical signal data, such as for users of a demographic, skill level, or experience level similar to that of the user); and
determining that an event occurred based on one or more deviations of the user data from the anonymized data according to the activity (Le: [0027], [0032]-[0036], [0051], [0060], FIG. 1 and FIG. 4: A behavior change suggestion in this specific application thus comprises suggestions that reduce the user's stress, as well as automatic adjustments to the user's environment (e.g., lighting, temperature, and ambient noise) that reduce stress when learning more difficult pieces. These suggestions and adjustments can thus improve the user's ability to play the instrument. A variation of this specific application can comprise providing just the melody of the music piece as a stimulus to the user, and an analysis based upon data collected from the user, in response to the stimulus, can show that the user demonstrates increased learning ability in response to auditory stimuli, which facilitates the behavior change).

Le does not explicitly disclose: the device and the other devices having been at a same location performing a synchronized activity and the event being related to a health of the user.

However, it has been known in the art of monitoring conditions of  a user/group of users to implement the event being related to a health of the user, as suggested by Brown, which discloses the event being related to a health of the user (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped ).
Therefore, in view of teachings by Le and Brown, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the patient behavior monitoring system of Le to include, the event being related to a health of the user, as suggested by Brown. The motivation for this is to determine mental health conditions of  a user based on the user information and clinical data from other users.

The combination of Lee and Brown does not explicitly disclose the device and the other devices having been at a same location performing a synchronized activity.

However, it has been known in the art of monitoring conditions of user to implement the device and the other devices having been at a same location performing a synchronized activity,  as suggested by Devdas, which discloses the device and the other devices having been at a same location performing a synchronized activity (Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility).
Therefore, in view of teachings by Le, Brown, and Devdas it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the patient behavior monitoring system of Le and Brown to include the device and the other devices having been at a same location performing a synchronized activity, as suggested by Devdas. The motivation for this is to monitor locations and activities of a group of users within a resident facility in order to determine an abnormal situation occurring within the resident facility.

As to claim 2, Le, Brown, and Devdas disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the device of the user and the other devices comprise wearable devices (Lee: [0016]-[0019], [0021]-[0025], [0032]-[0033], FIG. 1, and FIG. 6 the biosignal detector 310: In some variations, however, collecting bioelectrical signal datasets in Steps S110 and S120 may be performed at a single biosignal detector, or at a first biosignal detector for Step S110 and at a second biosignal detector for Step S120 Devdas: Abstract, [0010]-[0014], [0016]-[0017], [0029]-[0030], [0037]-[0039], and FIG. 1-3: The system can gather multiple types of data pertaining to a resident, in order to detect changes in the health (e.g., physical or mental) status of residents in the facility, including: a series of locations of the wearable device associated with the resident; a series of activities detected at the wearable device; and a series of intervention events detected at the wearable device. The system can also timestamp each of the series of locations, the series of activities, and the series of intervention events).

As to claim 3, Le, Brown, and Devdas disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the user data and the anonymized data are related to the synchronized activity (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility), the user data being intended to have a synchronization with the anonymized data for the synchronized activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data) and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3).

As to claim 4, Le, Brown, and Devdas disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the user data and the anonymized data are related to one or more audible activities (Lee: [0022], [0045]-[0046], [0051], [0057], [0062], and FIG. 1: a user input into an electric piano (or acoustic piano with a built-in touch or audio sensor) indicates that the user is playing the piano; and the particular piece can be also identified and the skill level of the piece can be estimated), one or more movement activities (Lee: [0026], [0045], [0047], and FIG. 1: In one example, the first bioelectrical signal dataset can be collected during one form of exercise (e.g., yoga), and the repeat bioelectrical signal dataset can be collected during another form of exercise (e.g., weight lifting), such that data for complementary actions can analyzed to improve a user's mind-body awareness in multiple forms of exercise and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3), or a combination of the one or more audible activities and the one or more movement activities (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module).

As to claim 5, Le, Brown, and Devdas disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the one or more deviations of the user data from the anonymized data is representative of a problem (Le: [0014]-[0015], [0020], [0026], [0028], [0032], [0039], and FIG. 1: In one variation, the action comprises the behavior being modified; however, in other variations, the action alternatively comprises actions complementary to, opposed to, or substantially different from the behavior being modified. In one specific example of Step S110, the action and the behavior being modified comprise playing an instrument, such that the method 100 provides an analysis and/or behavior change suggestion that can improve the user's ability to play the instrument. In another specific example of Step S110, the action comprises performing a difficult task that the user has mastered, and the behavior being modified comprises performing a difficult task that he user has not mastered, such that the method 100 provides an analysis and/or behavior change suggestion that can help the user master the task that he or she has not mastered) in a synchronization of the synchronized activity between the user and the other users (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data), Brown: [0031]-[0034], [0037], [0073], FIG. 1 the patients 101 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped, and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020], [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility).

As to claim 6, Le, Brown, and Devdas disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein the one or more deviations of the user data from the anonymized data (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)) is diagnosed as a medical event (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020], [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility). 

As to claim 7, Le, Brown, and Devdas disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1, wherein determining that the event occurred based on the one or more deviations of the user data from the anonymized data according to the synchronized activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data) Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020], [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility) comprises meeting one or more short-term thresholds, meeting one or more long-term thresholds, or a combination of both meeting the one or more short-term thresholds and meeting the one or more long-term thresholds (Brown: [0019], [0024], [0054]-[0055], [0073], FIG. 1, and FIG. 6: In some implementations, the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur. When the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations may further comprise executing a mechanism of action to address the adverse event); and 
wherein the one or more long-term thresholds are associated with an aggregation of the one or more deviations with previous deviations for the user related to the synchronized activity (Brown: [0019], [0024], [0054]-[0055], [0073], FIG. 1, and FIG. 6: In some implementations, the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur. When the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations may further comprise executing a mechanism of action to address the adverse event and Devdas: Abstract, [0019]-[0020], [0022]-[0025], [0028], [0069],  [0081], and FIG. 1-3: In another implementation, the system can classify a resident as performing a sedentary when the resident is awake (e.g., indicated via biosignal data or accelerometer data received from the wearable device of the resident) within the same geospatial location. For example, if the system detects consistent accelerometer and gyroscope data from the resident's wearable device greater than a threshold, but the geospatial location of the resident does not change significantly over a period of time, the system can classify that period of time for the resident as “sedentary time.” Additionally or alternatively, the system can classify a period of time as “active time” if significant movement is detected as a resident moves from one geospatial location to another. Furthermore, the system can detect an ambulatory motion via accelerometers and gyroscopes in the wearable device, which can improve the ability of the system to detect that the resident is walking from place to place as opposed to being carried or otherwise transferred from place to place).

As to claim 8, Le, Brown, and Devdas discloses all the system limitations as claimed that mirrors the computer-implemented method steps in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a system comprising: 
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
receiving user data from a device of a user (Le: [0012], [0016]-[0018], FIG. 1 and FIG. 6 the biosignal detector 310: collecting a first bioelectrical signal dataset preferably comprises collecting a first bioelectrical signal dataset at a biosignal detector that is worn by the user while he/she performs the action defined in Step S110) and anonymized data from other devices (Le: [0012], [0028], [0063], and FIG. 4: As such, bioelectrical signal data of the first user and multiple other users are preferably collected over time and stored by the data storage module 370 at a remote location. The data storage module also preferably maintains aggregate bioelectrical signal data including anonymized (e.g., stripped of personal or identifying information) data of the first user and other users, wherein the aggregate data is preferably assembled into buckets defining a particular action or group of similar actions performed by users during recordation of bioelectrical signals) of other users (Le: [0012], [0028], [0063], FIG. 1 and FIG. 4: Step S110 comprises collecting the first bioelectrical signal dataset from a first user (or group of users), and Step S120 comprises collecting the second bioelectrical signal dataset from a second user (or group of users) and Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: The entry prompt 237 and its associated pre-defined entries 238 are retrieved from the clinically curated database 220 and displayed in the patient input GUI 231. For example, as shown in FIG. 3, one of the pre-defined entries 238c may read “I worry about having a panic attack all the time” in response to the entry prompt 237, “My automatic thought was that . . . .” As will become apparent, the pre-defined entries 238 may be based, at least in part, on the externally available data 210, free text responses from other patients that have been reviewed and added to the clinically curated database 220, or combinations thereof and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility), 
the user data and the anonymized data being received based on the device and the other devices having been at a same location (Le: [0044], FIG. 4 and FIG. 6: the adherence metric can be provided to the user along with an adherence metric determined based upon data from at least one other user (e.g., of the same or a relevant demographic)) performing a synchronized activity (Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility); 
comparing the user data to the anonymized data according to the synchronized activity (Le: [0014], [0024], [0031]-[0034], [0037], [0044], FIG. 4, and FIG. 6: A second variation of Step S130 can comprise generating an analysis based upon comparing a bioelectrical signal dataset from a first user with bioelectrical signal data of at least one other user. The bioelectrical signal data of the at least one other user is preferably incorporated into aggregate bioelectrical signal data maintained by a data storage module as described briefly above and in further detail below. Comparing bioelectrical signal data of the first user with aggregate bioelectrical signal data from other users in the second variation of Step S130 can provide a benchmark for user progress or changes in brain activity. The speed at which the brain of the user adapts to a new stimulus, the volume of brain activity in a certain portion of the brain for a given activity or stimulus, retention of brain activity levels for a given activity or stimulus over time, or any other relevant metric of user brain function can be compared with all or portions of the aggregate bioelectrical signal data, such as for users of a demographic, skill level, or experience level similar to that of the user and Brown: Abstract, [0023], [0054]-[0055], [0070], FIG. 1, and FIG. 6: the free text data 234 may be vectorized and compared to corresponding vector data associated with the pre-defined entries 238 in the clinically curated database 220 to generate the comparison data. According to this example, the add entry module 262 may determine that a given free text data 234 entry is sufficiently different from a given pre-defined entry 238 in the clinically curated database 220 if the vectors for the respective entries are outside of a predefined threshold. Such a determination may be made by artificial intelligence and/or machine learning (supervised or unsupervised). If it is determined that the free text data 234 is sufficiently different from one of the pre-defined entries 238 in the clinically curated database 220, the free text data 234 may be added to the clinically curated database 220 as a new entry by the add entry module 262); and 
determining that an event occurred based on one or more deviations of the user data from the anonymized data according to the synchronized activity (Le: [0027], [0032]-[0036], [0051], [0060], FIG. 1 and FIG. 4: A behavior change suggestion in this specific application thus comprises suggestions that reduce the user's stress, as well as automatic adjustments to the user's environment (e.g., lighting, temperature, and ambient noise) that reduce stress when learning more difficult pieces. These suggestions and adjustments can thus improve the user's ability to play the instrument. A variation of this specific application can comprise providing just the melody of the music piece as a stimulus to the user, and an analysis based upon data collected from the user, in response to the stimulus, can show that the user demonstrates increased learning ability in response to auditory stimuli, which facilitates the behavior change), the event being related to a health of the user (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped and Devdas: Abstract, [0019]-[0020], [0022]-[0025], [0028], [0069],  [0081], and FIG. 1-3).

As to claim 9, Le, Brown, and Devdas disclose the limitations of claim 8 further comprising the system of claim 8, wherein the device of the user and the other devices comprise wearable devices (Lee: [0016]-[0019], [0021]-[0025], [0032]-[0033], FIG. 1, and FIG. 6 the biosignal detector 310: In some variations, however, collecting bioelectrical signal datasets in Steps S110 and S120 may be performed at a single biosignal detector, or at a first biosignal detector for Step S110 and at a second biosignal detector for Step S120 and Devdas: Abstract, [0019]-[0020], [0022]-[0025], [0028], [0069],  [0081], and FIG. 1-3: In another implementation, the system can classify a resident as performing a sedentary when the resident is awake (e.g., indicated via biosignal data or accelerometer data received from the wearable device of the resident) within the same geospatial location. For example, if the system detects consistent accelerometer and gyroscope data from the resident's wearable device greater than a threshold, but the geospatial location of the resident does not change significantly over a period of time, the system can classify that period of time for the resident as “sedentary time.” Additionally or alternatively, the system can classify a period of time as “active time” if significant movement is detected as a resident moves from one geospatial location to another. Furthermore, the system can detect an ambulatory motion via accelerometers and gyroscopes in the wearable device, which can improve the ability of the system to detect that the resident is walking from place to place as opposed to being carried or otherwise transferred from place to place). 

As to claim 10, Le, Brown, and Devdas disclose the limitations of claim 9 further comprising the system of claim 9, wherein the user data and the anonymized data are related to the synchronized activity (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module and Devdas: Abstract, [0019]-[0020], [0022]-[0025], [0028], [0069],  [0081], and FIG. 1-3), the user data being intended to have a synchronization with the anonymized data for the synchronized activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data) and Devdas: Abstract, [0019]-[0020], [0022]-[0025], [0028], [0069],  [0081], and FIG. 1-3: In another implementation, the system can classify a resident as performing a sedentary when the resident is awake (e.g., indicated via biosignal data or accelerometer data received from the wearable device of the resident) within the same geospatial location. For example, if the system detects consistent accelerometer and gyroscope data from the resident's wearable device greater than a threshold, but the geospatial location of the resident does not change significantly over a period of time, the system can classify that period of time for the resident as “sedentary time.” Additionally or alternatively, the system can classify a period of time as “active time” if significant movement is detected as a resident moves from one geospatial location to another. Furthermore, the system can detect an ambulatory motion via accelerometers and gyroscopes in the wearable device, which can improve the ability of the system to detect that the resident is walking from place to place as opposed to being carried or otherwise transferred from place to place).

As to claim 11, Le, Brown, and Devdas disclose the limitations of claim 8 further comprising the system of claim 8, wherein the user data and the anonymized data are related to one or more audible activities (Lee: [0022], [0045]-[0046], [0051], [0057], [0062], and FIG. 1: a user input into an electric piano (or acoustic piano with a built-in touch or audio sensor) indicates that the user is playing the piano; and the particular piece can be also identified and the skill level of the piece can be estimated), one or more movement activities (Lee: [0022], [0045]-[0046], [0051], [0057], [0062], and FIG. 1: a user input into an electric piano (or acoustic piano with a built-in touch or audio sensor) indicates that the user is playing the piano; and the particular piece can be also identified and the skill level of the piece can be estimated and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3), or a combination of the one or more audible activities and the one or more movement activities (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module).

As to claim 12, Le, Brown, and Devdas disclose the limitations of claim 8 further comprising the system of claim 8, wherein the one or more deviations of the user data from the anonymized data is representative of a problem (Le: [0014]-[0015], [0020], [0026], [0028], [0032], [0039], and FIG. 1: In one variation, the action comprises the behavior being modified; however, in other variations, the action alternatively comprises actions complementary to, opposed to, or substantially different from the behavior being modified. In one specific example of Step S110, the action and the behavior being modified comprise playing an instrument, such that the method 100 provides an analysis and/or behavior change suggestion that can improve the user's ability to play the instrument. In another specific example of Step S110, the action comprises performing a difficult task that the user has mastered, and the behavior being modified comprises performing a difficult task that he user has not mastered, such that the method 100 provides an analysis and/or behavior change suggestion that can help the user master the task that he or she has not mastered.) in a synchronization of the synchronized activity between the user and the other users (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data), Brown: Abstract, [0023], [0054]-[0055], [0070], FIG. 1, and FIG. 6: the free text data 234 may be vectorized and compared to corresponding vector data associated with the pre-defined entries 238 in the clinically curated database 220 to generate the comparison data. According to this example, the add entry module 262 may determine that a given free text data 234 entry is sufficiently different from a given pre-defined entry 238 in the clinically curated database 220 if the vectors for the respective entries are outside of a predefined threshold. Such a determination may be made by artificial intelligence and/or machine learning (supervised or unsupervised). If it is determined that the free text data 234 is sufficiently different from one of the pre-defined entries 238 in the clinically curated database 220, the free text data 234 may be added to the clinically curated database 220 as a new entry by the add entry module 262, and Devdas: Abstract, [0019]-[0020], [0022]-[0025], [0028], [0069],  [0081], and FIG. 1-3: In another implementation, the system can classify a resident as performing a sedentary when the resident is awake (e.g., indicated via biosignal data or accelerometer data received from the wearable device of the resident) within the same geospatial location. For example, if the system detects consistent accelerometer and gyroscope data from the resident's wearable device greater than a threshold, but the geospatial location of the resident does not change significantly over a period of time, the system can classify that period of time for the resident as “sedentary time.” Additionally or alternatively, the system can classify a period of time as “active time” if significant movement is detected as a resident moves from one geospatial location to another. Furthermore, the system can detect an ambulatory motion via accelerometers and gyroscopes in the wearable device, which can improve the ability of the system to detect that the resident is walking from place to place as opposed to being carried or otherwise transferred from place to place).

As to claim 13, Le, Brown, and Devdas disclose the limitations of claim 8 further comprising the system of claim 8, wherein the one or more deviations of the user data from the anonymized data (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)) is diagnosed as a medical event (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020], [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility).

As to claim 14, Le, Brown, and Devdas disclose the limitations of claim 8 further comprising the system of claim 8, wherein determining that the event occurred based on the one or more deviations of the user data from the anonymized data according to the synchronized activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data) Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020], [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility) comprises meeting one or more short-term thresholds, meeting one or more long- term thresholds, or a combination of both meeting the one or more short-term thresholds and meeting the one or more long-term thresholds (Brown: [0019], [0024], [0054]-[0055], [0073], FIG. 1, and FIG. 6: In some implementations, the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur. When the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations may further comprise executing a mechanism of action to address the adverse event); and
wherein the one or more long-term thresholds are associated with an aggregation of the one or more deviations with previous deviations for the user related to the synchronized activity (Brown: [0019], [0024], [0054]-[0055], [0073], FIG. 1, and FIG. 6: In some implementations, the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur. When the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations may further comprise executing a mechanism of action to address the adverse event and Devdas: Abstract, [0019]-[0020], [0022]-[0025], [0028], [0069],  [0081], and FIG. 1-3: In another implementation, the system can classify a resident as performing a sedentary when the resident is awake (e.g., indicated via biosignal data or accelerometer data received from the wearable device of the resident) within the same geospatial location. For example, if the system detects consistent accelerometer and gyroscope data from the resident's wearable device greater than a threshold, but the geospatial location of the resident does not change significantly over a period of time, the system can classify that period of time for the resident as “sedentary time.” Additionally or alternatively, the system can classify a period of time as “active time” if significant movement is detected as a resident moves from one geospatial location to another. Furthermore, the system can detect an ambulatory motion via accelerometers and gyroscopes in the wearable device, which can improve the ability of the system to detect that the resident is walking from place to place as opposed to being carried or otherwise transferred from place to place).

As to claim 15, Le, Brown, and Devdas discloses all the computer program product limitations as claimed that mirrors the computer-implemented method steps in claim 1; thus, claim 15 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
receiving user data from a device of a user (Le: [0012], [0016]-[0018], FIG. 1 and FIG. 6 the biosignal detector 310: collecting a first bioelectrical signal dataset preferably comprises collecting a first bioelectrical signal dataset at a biosignal detector that is worn by the user while he/she performs the action defined in Step S110) and anonymized data from other devices (Le: [0012], [0028], [0063], and FIG. 4: As such, bioelectrical signal data of the first user and multiple other users are preferably collected over time and stored by the data storage module 370 at a remote location. The data storage module also preferably maintains aggregate bioelectrical signal data including anonymized (e.g., stripped of personal or identifying information) data of the first user and other users, wherein the aggregate data is preferably assembled into buckets defining a particular action or group of similar actions performed by users during recordation of bioelectrical signals) and anonymized data from other devices of other users (Le: [0012], [0028], [0063], FIG. 1 and FIG. 4: Step S110 comprises collecting the first bioelectrical signal dataset from a first user (or group of users), and Step S120 comprises collecting the second bioelectrical signal dataset from a second user (or group of users) and Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: The entry prompt 237 and its associated pre-defined entries 238 are retrieved from the clinically curated database 220 and displayed in the patient input GUI 231. For example, as shown in FIG. 3, one of the pre-defined entries 238c may read “I worry about having a panic attack all the time” in response to the entry prompt 237, “My automatic thought was that . . . .” As will become apparent, the pre-defined entries 238 may be based, at least in part, on the externally available data 210, free text responses from other patients that have been reviewed and added to the clinically curated database 220, or combinations thereof and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility), 
the user data and the anonymized data being received based on the device and the other devices having been at a same location (Le: [0044], FIG. 4 and FIG. 6: the adherence metric can be provided to the user along with an adherence metric determined based upon data from at least one other user (e.g., of the same or a relevant demographic)) performing a synchronized activity (Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility);
comparing the user data to the anonymized data according to an activity (Le: [0014], [0024], [0031]-[0034], [0037], [0044], FIG. 4, and FIG. 6: A second variation of Step S130 can comprise generating an analysis based upon comparing a bioelectrical signal dataset from a first user with bioelectrical signal data of at least one other user. The bioelectrical signal data of the at least one other user is preferably incorporated into aggregate bioelectrical signal data maintained by a data storage module as described briefly above and in further detail below. Comparing bioelectrical signal data of the first user with aggregate bioelectrical signal data from other users in the second variation of Step S130 can provide a benchmark for user progress or changes in brain activity. The speed at which the brain of the user adapts to a new stimulus, the volume of brain activity in a certain portion of the brain for a given activity or stimulus, retention of brain activity levels for a given activity or stimulus over time, or any other relevant metric of user brain function can be compared with all or portions of the aggregate bioelectrical signal data, such as for users of a demographic, skill level, or experience level similar to that of the user and Brown: Abstract, [0023], [0054]-[0055], [0070], FIG. 1, and FIG. 6: the free text data 234 may be vectorized and compared to corresponding vector data associated with the pre-defined entries 238 in the clinically curated database 220 to generate the comparison data. According to this example, the add entry module 262 may determine that a given free text data 234 entry is sufficiently different from a given pre-defined entry 238 in the clinically curated database 220 if the vectors for the respective entries are outside of a predefined threshold. Such a determination may be made by artificial intelligence and/or machine learning (supervised or unsupervised). If it is determined that the free text data 234 is sufficiently different from one of the pre-defined entries 238 in the clinically curated database 220, the free text data 234 may be added to the clinically curated database 220 as a new entry by the add entry module 262); and 
determining that an event occurred based on one or more deviations of the user data from the anonymized data according to the activity (Le: [0027], [0032]-[0036], [0051], [0060], FIG. 1 and FIG. 4: A behavior change suggestion in this specific application thus comprises suggestions that reduce the user's stress, as well as automatic adjustments to the user's environment (e.g., lighting, temperature, and ambient noise) that reduce stress when learning more difficult pieces. These suggestions and adjustments can thus improve the user's ability to play the instrument. A variation of this specific application can comprise providing just the melody of the music piece as a stimulus to the user, and an analysis based upon data collected from the user, in response to the stimulus, can show that the user demonstrates increased learning ability in response to auditory stimuli, which facilitates the behavior change), the event being related to a health of the user (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020], [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility).

As to claim 16, Le, Brown, and Devdas disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the device of the user and the other devices comprise wearable devices (Lee: [0016]-[0019], [0021]-[0025], [0032]-[0033], FIG. 1, and FIG. 6 the biosignal detector 310: In some variations, however, collecting bioelectrical signal datasets in Steps S110 and S120 may be performed at a single biosignal detector, or at a first biosignal detector for Step S110 and at a second biosignal detector for Step S120 Devdas: Abstract, [0010]-[0014], [0016]-[0017], [0029]-[0030], [0037]-[0039], and FIG. 1-3: The system can gather multiple types of data pertaining to a resident, in order to detect changes in the health (e.g., physical or mental) status of residents in the facility, including: a series of locations of the wearable device associated with the resident; a series of activities detected at the wearable device; and a series of intervention events detected at the wearable device. The system can also timestamp each of the series of locations, the series of activities, and the series of intervention events).

As to claim 17, Le, Brown, and Devdas disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the user data and the anonymized data are related to the synchronized activity (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility), the user data being intended to have a synchronization with the anonymized data for the synchronized activity (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data) and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3).

As to claim 18, Le, Brown, and Devdas disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the user data and the anonymized data are related to one or more audible activities (Lee: [0022], [0045]-[0046], [0051], [0057], [0062], and FIG. 1: a user input into an electric piano (or acoustic piano with a built-in touch or audio sensor) indicates that the user is playing the piano; and the particular piece can be also identified and the skill level of the piece can be estimated), one or more movement activities (Lee: [0026], [0045], [0047], and FIG. 1: In one example, the first bioelectrical signal dataset can be collected during one form of exercise (e.g., yoga), and the repeat bioelectrical signal dataset can be collected during another form of exercise (e.g., weight lifting), such that data for complementary actions can analyzed to improve a user's mind-body awareness in multiple forms of exercise), one or more movement activities (Lee: [0026], [0045], [0047], and FIG. 1: In one example, the first bioelectrical signal dataset can be collected during one form of exercise (e.g., yoga), and the repeat bioelectrical signal dataset can be collected during another form of exercise (e.g., weight lifting), such that data for complementary actions can analyzed to improve a user's mind-body awareness in multiple forms of exercise and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020]: In addition to individual actions, the system can merge data from multiple residents and/or care providers to detect social or communal action (e.g., social eating, general social interaction, care provider time, etc.) amongst residents in the facility and between residents and care providers in the facility. The system can calculate proximity between two users in the facility by comparing the location data of each user and detecting when the two users are within a threshold proximity. Thus, the system can include individual interaction metrics (between a pair of users in the facility) and between a resident and all other members of the residential community, [0022]-[0025], [0028], and FIG. 1-3), or a combination of the one or more audible activities and the one or more movement activities (Lee: [0013], [0018]-[0020], [0031]-[0038], FIG. 1, FIG. 4, and FIG. 6: By accessing the bioelectrical signal dataset following recordation, the user or other entity can associate an action, activity, person, location, mood, weather, or other relevant personal or action-related information with the bioelectrical signal data. In a specific example, this information is automatically captured through a smartphone device that stores bioelectrical signal data (e.g., EEG data) locally, through a mobile application executing on the smartphone and in communication with the data storage module).

As to claim 19, Le, Brown, and Devdas disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the one or more deviations of the user data from the anonymized data is representative of a problem (Le: [0014]-[0015], [0020], [0026], [0028], [0032], [0039], and FIG. 1: In one variation, the action comprises the behavior being modified; however, in other variations, the action alternatively comprises actions complementary to, opposed to, or substantially different from the behavior being modified. In one specific example of Step S110, the action and the behavior being modified comprise playing an instrument, such that the method 100 provides an analysis and/or behavior change suggestion that can improve the user's ability to play the instrument. In another specific example of Step S110, the action comprises performing a difficult task that the user has mastered, and the behavior being modified comprises performing a difficult task that he user has not mastered, such that the method 100 provides an analysis and/or behavior change suggestion that can help the user master the task that he or she has not mastered)  in a synchronization of the synchronized activity between the user and the other users (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data), Brown: [0031]-[0034], [0037], [0073], FIG. 1 the patients 101 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped, and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020], [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility).

As to claim 20, Le, Brown, and Devdas disclose the limitations of claim 15 further comprising the computer program product of claim 15, wherein the one or more deviations of the user data from the anonymized data (Lee: [0027], [0035], FIG. 1, FIG. 4, and FIG. 6: Step S130 can thus comprise generating an analysis based upon data including bioelectrical signal data and other data (e.g., biosignal, biometric, and environment data), data associated with one action or multiple actions (e.g., to determine a convergence or divergence in signals associated with multiple actions), and data collected from a single user or multiple users (e.g., aggregate bioelectrical signal data)) is diagnosed as a medical event (Brown: [0031]-[0034], [0037], [0073], FIG. 1 and FIG. 6: patients may also experience mental health symptoms due to the physical symptoms associated with a certain medical condition. For example, a patient suffering from fatigue may be depleted of emotional energy required to fight mental health symptoms. Furthermore, a patient's high level of uncertainty about new symptoms and the future may cause patients to experience mental health symptoms. Physiological causes, such as damage to the central nervous system, and chemical changes, such as expression of pro-inflammatory protein molecules involved in cell-to-cell communications, may cause patients to experience mental health symptoms as well. Medication side effects can worsen mental health symptoms. Steroids, for example, can cause euphoria in the short term, followed by mental health symptoms once the euphoria has stopped and Devdas: Abstract, [0011], [0015]-[0016], [0019]-[0020], [0022]-[0025], [0028], and FIG. 1-3: In particular, the system can determine frequency of incidents for a single resident, a subset of residents within the residential community, or for all residents within the residential community. The system can then extract trends in these events and dynamically allocate resources (e.g., care providers, maintenance staff) according to these trends in order to reduce frequency and/or severity of future events. For example, in response to detecting a high frequency of fall events at a particular location within the facility, such as within a narrow boundary of radius less than a locational tolerance of resident-issued wearable devices, the system can: predict presence of a physical obstacle within the boundary; generate a work-order instructing a care provider or other staff of the facility to investigate and correct this physical obstacle that may be contributing to fall events at this particular location; and then selectively serve this work-order to employees of the facility). 

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Biswas, US 2017/0323155 A1, discloses system and method for detecting interaction with living object.
Baldocchi et al., US 2011/0291827 A1, discloses portable monitor for elderly/infirm individuals.
Alwan et al., US 2005/0234310 A1, discloses system and method for the inference of activities of daily living and instrumental activities of daily living automatically.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG PHAM/Primary Examiner, Art Unit 2684